United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-3623
                      ___________________________

                               Joshua D. McEntire

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Carolyn W. Colvin, Acting Commissioner of the Social Security Administration

                     lllllllllllllllllllll Defendant - Appellee
                                    ____________

                   Appeal from United States District Court
                for the Western District of Arkansas - Harrison
                                ____________

                            Submitted: June 19, 2014
                             Filed: June 24, 2014
                                [Unpublished]
                                ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.
       Joshua D. McEntire appeals from an order of the District Court1 affirming the
denial of disability insurance benefits and supplemental security income. Upon de
novo review, we find that the denial of benefits is supported by substantial evidence
on the record as a whole. See Myers v. Colvin, 721 F.3d 521, 524 (8th Cir. 2013).
Specifically, we find no merit to McEntire’s challenges to the administrative law
judge’s (ALJ’s) credibility determination, see Halverson v. Astrue, 600 F.3d 922,
931–32 (8th Cir. 2010) (noting that ALJ may discount claimant’s subjective
complaints if there are inconsistencies in the record as whole); or to the ALJ’s residual
functional capacity (RFC) findings, see Perks v. Astrue, 687 F.3d 1086, 1092 (8th Cir.
2012) (noting that medical records, physician observations, and claimant’s subjective
statements about his capabilities are considerations in RFC findings and that RFC
findings must also be supported by some medical evidence). Accordingly, we affirm
the judgment of the District Court.
                         ______________________________




      1
        The Honorable Erin Setser, United States Magistrate Judge for the Western
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-